 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 1 of 7 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


Global Ordnance LLC,                            Case No.:
a Florida limited liability company,

            Plaintiff,

v.

Rockwell Defense Group LLC,
a Virginia limited liability company,

           Defendant.
________________________________________/

            COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, Global Ordnance LLC (“Global Ordnance”), sues Defendant,

Rockwell Defense Group LLC (“Rockwell”), and alleges the following:

                           NATURE OF THE CASE

      1.    This is an action by Global Ordnance for Rockwell’s breach of its

payment obligations under an agreement for Rockwell to purchase

ammunition from Global Ordnance. In this action, Global Ordnance seeks

damages, interest, and costs incurred in this action, and all other relief

available under law and equity.

                                   PARTIES

      2.    Global Ordnance is a Florida limited liability company with its

principal place of business located in Sarasota, Sarasota County, Florida.
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 2 of 7 PageID 2




         3.   Rockwell is a Virginia limited liability company with its principal

place of business located in Dulles, Loudoun County, Virginia.

         4.   Global Ordnance and Rockwell have engaged in several bustiness

transactions.    In each previous transaction, Rockwell placed an order to

purchase product from Global Ordnance and Global Ordnance fulfilled each

order.

         5.   All payments made by Rockwell for its previous orders to Global

Ordnance were tendered to Global Ordnance at its headquarters in Sarasota,

Florida.

                           JURISDICTION AND VENUE

         6.   This Court has original subject matter jurisdiction over this case

under Section 28 U.S.C. §1332 (a)(1) because the matter in controversy exceeds

the sum of $75,000.00, exclusive of interest and costs, and is between citizens

of different states.

         7.   This Court possesses personal jurisdiction over Rockwell under

Florida’s Long Arm Statute, Section 48.193(1)(a), Florida Statutes, because

Rockwell breached an agreement with Global Ordnance in Florida by failing to

perform acts required by that agreement to be performed within this state.

Rockwell is additionally subject to this Court’s personal jurisdiction under

Section 48.193, Florida Statutes, because it has engaged in substantial and not

isolated activity within the state of Florida.

                                        2
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 3 of 7 PageID 3




      8.    Venue properly lies in this judicial district under 28 U.S.C. §1391

(b)(2) because a substantial part of the events or omissions giving rise to the

claims asserted herein occurred in this judicial district.

                 BACKGROUND AND FACTUAL ALLEGATIONS

      9.    Global Ordnance is a provider of a wide array of equipment,

ammunition, and firearms for both the commercial and defense industries.

      10.   Rockwell is a defense contractor and logistics company, that

specializes in the procurement of defense materials and sourcing new and

surplus items.

      11.   Rockwell ordered ammunition from Global Ordnance in a

transaction conducted subject to Global Ordnance’s terms and conditions, but

failed to pay for the ammunition that Global Ordnance delivered and which

Rockwell accepted.

      12.   All conditions precedent to the maintenance of this action have

occurred, been performed, or have been excused or waived.

                                    COUNT I
                            BREACH OF CONTRACT

      13.   Global Ordnance repeats and re-alleges the allegations in

paragraphs 1 through 12 above, as if set forth fully herein.

      14.   Through Purchase Order No. 10708, dated November 7, 2019,

Rockwell ordered 872,000 rounds of ammunition (the “Ammunition”) from


                                        3
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 4 of 7 PageID 4




Global Ordnance, for a total cost of $431,060.00 (“PO No. 10708”). A true and

accurate copy of PO No. 10708 is attached hereto as Exhibit “A”.

      15.   Global Ordnance fulfilled Rockwell’s order for the Ammunition in

PO No. 10708 under the terms and conditions of Global Ordnance’s Invoice no.

19-117-82-1 dated December 11, 2019 (the “Contract”). A true and accurate

copy of the Contract is attached hereto as Exhibit “B”.

      16.   Global Ordnance delivered the Ammunition to Rockwell and

Rockwell accepted and did not reject delivery of the Ammunition from Global

Ordnance.

      17.   Under the Contract, Rockwell was obligated to tender payment for

the Ammunition to Global Ordnance, at its offices in Sarasota, Florida, on or

before March 10, 2020.

      18.   Despite repeated demands by Global Ordnance, Rockwell has

failed to pay Global Ordnance the outstanding amount of $431,060.00,

excluding interest, which is the full amount owed to Global Ordnance under

the Contract for the Ammunition.

      19.   Rockwell has acknowledged in writing that it owes Global

Ordnance for the Ammunition and has not objected to Global Ordnance’s

demands for $431,060.00.

      20.   Rockwell’s failure to pay Global Ordnance the sum of $431,060.00

for the Ammunition constitutes a breach of the Contract.

                                       4
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 5 of 7 PageID 5




      21.   As a direct and proximate result of Rockwell’s breach of the

Contract, Global Ordnance has suffered actual damages in the amount of

$431,060.00, plus interest.

      WHEREFORE Global Ordnance respectfully requests that this Court

enter judgment in its favor and against Rockwell, and to award to Global

Ordnance its damages, costs, interest, and all other relief this Court deems just

and appropriate.

                                 COUNT II
                              ACCOUNT STATED

      22.   Global Ordnance repeats and re-alleges the allegations in

paragraphs 1 through 12, 14, 16, and 19 above, as if set forth fully herein.

      23.   Before the institution of this action, Global Ordnance and Rockwell

had business transactions between them and on December 18, 2020, they

agreed to the resulting balance.

      24.   Global Ordnance sent a “Default Notice – Final Demand” for the

outstanding balance owed in the amount of $431,060.00 to Rockwell, and

Rockwell did not object to the amount in the Default Notice. A copy of Global

Ordnance’s statement is attached as Exhibit “C”.

      25.   Rather, Rockwell acknowledged in an email dated December 18,

2020, that it owed $431,060.00 to Global Ordnance and stated that payment

would be made “by the end of the month.” A copy of Rockwell’s email dated


                                       5
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 6 of 7 PageID 6




December 18, 2020, from Jared Lawyer, President of Rockwell to Bryan Van

Brunt, Chief Operations Officer and General Counsel for Global Ordnance, is

attached hereto as Exhibit “D”.

      26.   Rockwell owes Global Ordnance $431,060.00 that is due together

with interest since March 10, 2020.

      WHEREFORE Global Ordnance respectfully requests that this Court

enter judgment in its favor and against Rockwell, and to award to Global

Ordnance its damages, costs, interest, and all other relief this Court deems just

and appropriate.

                                   COUNT III
                                  GOODS SOLD

      27.   Global Ordnance repeats and realleges the allegations in

paragraphs 1 through 12, 14, 16, and 19 above, as if set forth fully herein.

      28.   Rockwell owes Global Ordnance $431,060.00 that is due with

interest since March 10, 2020, for the Ammunition listed on Exhibit “A”, which

Ammunition was sold and delivered to Rockwell by Global Ordnance.

      WHEREFORE Global Ordnance respectfully requests that this Court

enter judgment in its favor and against Rockwell, and to award to Global

Ordnance its damages, costs, interest, and all other relief this Court deems just

and appropriate.




                                       6
 Case 8:21-cv-00350-WFJ-AAS Document 1 Filed 02/12/21 Page 7 of 7 PageID 7




                        DEMAND FOR JURY TRIAL

     Global Ordnance demands a trial by jury on all claims so triable.


Dated: February 12, 2021.                Respectfully submitted,


                                         /s/ Richard E. Fee
                                         Richard E. Fee
                                         Florida Bar No. 813680
                                         Kathleen M. Wade
                                         Florida Bar No. 127965
                                         FEE & JEFFRIES, P.A.
                                         1227 N. Franklin Street
                                         Tampa, Florida 33602
                                         (813) 229-8008
                                         (813) 229-0046 (Facsimile)
                                         rfee@feejeffries.com
                                         kwade@feejeffries.com
                                         bmayer@feejeffries.com

                                         Lead Trial Counsel for Plaintiff,
                                         Global Ordnance LLC




                                     7
